UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7631


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

SHANITA MCKNIGHT,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:07-cr-00787-TLW-1; 4:11-cv-02415-TLW)


Submitted:   February 26, 2013             Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shanita McKnight, Appellant Pro Se. Jeffrey Mikell Johnson,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shanita       McKnight    appeals    the   district     court’s   order

denying    relief    on    her   28   U.S.C.A.    § 2255     (West   Supp.    2012)

motion.      We have reviewed the record and find no reversible

error.    Accordingly,      we   affirm   for    the    reasons    stated    by   the

district court.       United States v. McKnight, Nos. 4:07-cr-00787-

TLW-1; 4:11-cv-02415-TLW (D.S.C. filed July 30 & entered July

31, 2012).       We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented     in   the   materials

before    this    court    and   argument     would    not   aid   the   decisional

process.



                                                                            AFFIRMED




                                          2